DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35, 42, 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As to claim 35, it is unclear as what the second carrier referring to. Is this just defining which carrier is considered as the second carrier, or applicant is just to saying additional carrier. The 
Claim 42  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as what the second carrier in claim 35 referring to. The nonwoven laid scrim fabric of claim 1 already have two carriers, instead of one in previous claim. Thus any additional carrier should not be called a second carrier, instead it should be called a third carrier.
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear as what the second carrier in claim 35 referring to. The nonwoven laid scrim fabric of claim 1 already have two carriers, instead of one in previous claim. Thus any additional carrier should not be called a third carrier, instead it should be called a fourth carrier.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9-12, 16, 18, 20, 23, 29-32, 35, 42-43, 51 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krulic et al. (US20060121805).
As to claim 1.    Krulic et al. (US20060121805) discloses a nonwoven laid scrim fabric without stitching consists of (see e.g. non-woven, multi-axial, multi-later reinforcement fabric having upper and lower layers of netting in Par. 20, Fig 2):
at least two carriers comprising a 0/90 scrim, wherein the 0/90 scrim consists of(see e.g. two netting layer 18 in Fig 2 corresponds to the claimed two carriers, netting layer acts as a carrier layer in Par. 29, and netting can be nonwoven fabric in Par. 30, netting fabric also be added by employing unidirectional fiber in Par. 44, non-woven yarns as laid-out relative to the machine direction of +90 degree/-90 degree in Par. 9. 0 degrees/90 degrees relative to a fabric-making machine in Par. 25. First layer of filament yarn is applied to form a +90 degrees/-90 degrees layer of adhesive film-covered filaments forming layered yarn fabric in Par. 9):
a first set of yarns extending generally parallel to a main direction(see e.g. netting fabric has two set of yarns in Fig 2, netting fabric also be added by employing unidirectional fiber in Par. 44, 0 degrees/90 degrees relative to a fabric-making machine in Par. 25); and 
a second set of yarns extending generally parallel to a cross direction directly in contact with and generally perpendicular to the first set of yarns in the main direction(see e.g. netting fabric has two set of yarns in Fig 2, netting fabric also be added by employing unidirectional fiber in Par. 44, 0 degrees/90 degrees relative to a fabric-making machine in Par. 25), wherein the at least the first set of yarns comprises a same distance between adjacent yarns of the first set of yarns, the at least second set of yarns comprises a same distance between adjacent yarns of the second set of yarns, or combination thereof(see e.g. the spacing of the yarns in the netting material may be within the range of about 5 mm to about 75 mm in Par. 30. Krulic et al. does not require the spacing of the yarns in the netting to be variable, thus it would have been obvious for a person with ordinary skills in the art to pick the yarns that have same distance between adjacent yarns in order to create a netting has uniform strength at all directions); 

           
    PNG
    media_image1.png
    511
    525
    media_image1.png
    Greyscale

a coating to provide a bond between adjacent layers (see e.g. the applicant did not specify which layer. Examiner understand as each carrier can be considered as a layer, the angled scrim can be considered as a layer. Thus the coating can be in between carrier-carrier layers, carrier-scrim layers or scrim-scrim layers. The netting holds the top layer of filament yarn in place as the liquid resin is applied and penetrates the fabric in Par. 15, unidirectional fabric of filaments having coating and the layers of fabric being held by the adhesive between the first layer of fabric and the second layer of fabric in Par. 26, the netting material held together by a polymeric adhesive coating in Par. 16).
As to claim 2.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein:
the at least two carriers comprise a laid scrim (see e.g. netting fabric has two set of yarns in Fig 2, netting fabric also be added by employing unidirectional fiber in Par. 44.
As to claim 3.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein at least one of the at least one first assembly of filaments and the at least one second assembly of filaments of the angled scrim comprise organic filaments, inorganic filaments, or combination thereof (see e.g. see unidirectional fabric include filaments of boron, carbon, and fiberglass, and aramid, nylon, PBO, PEN, polyester and polyethylene polymers in Par. 26).
As to claim 9.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein each of the first and second angles lies within a range of values between 20 and 80 degrees (see e.g. The netting material fabric is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric, and preferably at an average angle of about 45 degrees with respect to said second layer of non-woven, unidirectional fabric in Par. 30).
As to claim 10.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the first angle further comprises a positive value, a negative value, or combination thereof, and wherein the second angle further comprises a positive value, a negative value, or a combination thereof (see e.g. Fig 2, discussion of claim 9, while one angled at +45 degree, the other one will angled at -45 degree. Because the second fabric web 16 being at an axial angle of 90 degrees relative to the first web 12 to form a multi-axial non-woven web in Par. 47).
As to claim 11.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the first angle differs from the second angle by at least 5 degrees (see e.g. the second fabric web 16 being at an axial angle of 90 degrees relative to the first web 12 to form a multi-axial non-woven web in Par. 47).
As to claim 12.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the first angle differs from the second angle by no more than 60 degrees (see e.g. In some applications, more than two coated filament yarn webs within a range of 0 degrees/90 degrees relative to each other may be cured employed as a reinforcement fabric and is within the scope of the present invention in Par. 60).
As to claim 16.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the at least one carrier comprises the a coating to provide a bond between the at least one carrier and the angled scrim (see e.g. the netting holds the top layer of filament yarn in place as the liquid resin is applied and penetrates the fabric in Par. 15. the netting material held together by a polymeric adhesive coating in Par. 16, unidirectional fabric of filaments having coating and the layers of fabric being held by the adhesive between the first layer of fabric and the second layer of fabric in Par. 26. Thus there will also be coating between carrier 18 and angled scrim 12&16).
As to claim 18.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the main direction and cross direction are perpendicular to each other (see e.g. Fig 2, non-woven yarns as laid-out relative to the machine direction of +90 degree/-90 degree in Par. 9. 0 degrees/90 degrees relative to a fabric-making machine in Par. 25. First layer of filament yarn is applied to form a +90 degrees/-90 degrees layer of adhesive film-covered filaments forming layered yarn fabric in Par. 9).
As to claim 20.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein a majority of the filaments of the at least one first assembly of filaments are oriented at the first angle (see e.g. 12 and 16 are at different angle relative to the main direction in Fig 2).
As to claim 23.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein a majority of the filaments of the at least one second assembly of filaments are oriented at the second angle (see e.g. the second fabric web 16 being at an axial angle of 90 degrees relative to the first web 12 to form a multi-axial non-woven web in Par. 47).
As to claim 29. Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the at least one first assembly of filaments comprises:
a first assembly of filaments, wherein the first assembly of filaments comprises a plurality of filaments that are generally parallel to each other and that overlie the carrier at a negative value of the first angle(see e.g. 12 and 16 are at different angle relative to the main direction in Fig 2. If the carrier laid on the filament at 45 degree, because first filament cross the second filament at 90 degree, then the first assembly would be 45 degree, + or -, the second assembly would be also 45 degree, but would be – or + instead); and
a second assembly of filaments, wherein the second assembly of filaments
comprises a plurality of filaments that are generally parallel to each other and that overlie the carrier at a positive value of the first angle, and wherein the second assembly of filaments crosses over the first assembly of filaments at a first crossing angle (see e.g. Fig 2. discussion of claim 9-10, while one angled at +45 degree, the other one will angled at -45 degree. Because the second fabric web 16 being at an axial angle of 90 degrees relative to the first web 12 to form a multi-axial non-woven web in Par. 47)
As to claim 30.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 29, wherein the first crossing angle is defined as (180 degrees - 2*(the absolute value of the first angle)), and wherein the first crossing angle lies within a range of values between 0 and 140 degrees(see e.g. discussion of claim 9-10, 29. The first crossing angle would be 90)
As to claim 31.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the at least one second assembly of filaments comprises:
a first assembly of filaments, wherein the first assembly of filaments comprises a plurality of filaments that are generally parallel to each other and that overlie the carrier at a negative value of the second angle(see e.g. filaments 12 overlie the bottom carrier 18 in Fig 2); and
a second assembly of filaments, wherein the second assembly of filaments
comprises a plurality of filaments that are generally parallel to each other and that overlie the carrier at a positive value of the second angle, and wherein the second assembly of filaments crosses over the first assembly of filaments at a second crossing angle (see e.g. discussion of claim 9-10, 29).
As to claim 32.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 31, wherein the second crossing angle is defined as (180 degrees - 2*(the absolute value of the second angle)), and wherein the second crossing angle lies within a range of values between 0 and 140 degrees (see e.g. discussion of claim 9-10, 29. The second crossing angle would be 90).
As to claim 35.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the at least two carriers further comprise a second carrier overlying the angled scrim (see e.g. top 18 in Fig 2, furthermore, repeating the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52. thus additional unidirectional fabric web 12 & 16 in Fig 2 can be additionally laid underneath or above carriers, such as but not limited to unidirectional fabric underneath bottom carrier 18, or additional unidirectional fabric web 12 & 16 above top carrier 18 can be added, or additional unidirectional fabric web 12 & 16 in between carriers. In another word, as the result of repeating, there will be second angled scrim comprise third and fourth assembly of filaments, third carrier, third angled scrim comprise fifth and sixth assembly of filaments, fourth carrier and etc.).
As to claim 42.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 35, wherein the second carrier is not stitched to the at least one first assembly of filaments or to the at least one second assembly of filaments of the angled scrim (see e.g. top 18 in Fig 2 is not stitched to the bottom layers, Krulic et al. discloses the netting holds the top layer of filament yarn in place as the liquid resin is applied and penetrates the fabric in Par. 15. Furthermore, repeating the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52. Thus as the result of repeating, there will be second angled scrim comprise third and fourth assembly of filaments, third carrier, third angled scrim comprise fifth and sixth assembly of filaments, fourth carrier and etc.).
As to claim 43.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 35, wherein the at least two carriers further comprise a third carrier overlying the at least one first assembly of filaments, wherein the at least one second assembly of filaments overlies the third carrier (see e.g. repeating the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52. Thus as the result of repeating, there will be second angled scrim comprise third and fourth assembly of filaments, third carrier, third angled scrim comprise fifth and sixth assembly of filaments, fourth carrier and etc.).
As to claim 51.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein at least one of the angled scrim and the nonwoven laid scrim is symmetrical about an axis (see e.g. discussion of claim 9, The netting material fabric is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric, and preferably at an average angle of about 45 degrees with respect to said second layer of non-woven, unidirectional fabric in Par. 30. the second fabric web 16 being at an axial angle of 90 degrees relative to the first web 12 to form a multi-axial non-woven web in Par. 47. Thus the angle of the laid scrim would be + - 45 vs the carrier layer main direction. Thus symmetrical claim limitation is met).
As to claim 54. See discussion of claim 1, 
Furthermore, Krulic et al. additionally discloses a uni-directional fabric comprising a plurality of filaments (see e.g. repeating the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52, thus additional unidirectional fabric web 12 & 16 in Fig 2 can be additionally laid underneath bottom carrier 18, or additional unidirectional fabric web 12 & 16 above top carrier 18 can be added); wherein the first and second angles have distinct values(see e.g. the netting materials fabric is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric, and preferably at an average angle of about 45 degrees with respect to said second layer of non-woven, unidirectional fabric in Par. 30. Any other angle other than 45, the first and second angle will have distinct values). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8/26/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument of 35 U.S.C. § 112(a) are persuasive and 35 U.S.C. § 112(a) are withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manley et al. (US 20060192373), Palmer et al. (US5809508), Provost et al. (US20080113152). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONG GUO/Examiner, Art Unit 1783